  Case 16-39810         Doc 49     Filed 11/13/18 Entered 11/13/18 09:24:39              Desc Main
                                      Document Page 1 of 3


                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

In re:                                                      Case No. 16-39810
         PATRICIA WILLIAMS MATHENY

                    Debtor(s)


         CHAPTER 13 STANDING TRUSTEE’S FINAL REPORT AND ACCOUNT

       Tom Vaughn, chapter 13 trustee, submits the following Final Report and Account of the
administration of the estate pursuant to 11 U.S.C. § 1302(b)(1). The trustee declares as follows:


         1) The case was filed on 12/19/2016.

         2) The plan was confirmed on 03/21/2017.

       3) The plan was modified by order after confirmation pursuant to 11 U.S.C. § 1329 on
03/27/2018.

     4) The trustee filed action to remedy default by the debtor in performance under the plan
on NA .

         5) The case was dismissed on 10/09/2018.

         6) Number of months from filing to last payment: 17.

         7) Number of months case was pending: 23.

         8) Total value of assets abandoned by court order: NA .

         9) Total value of assets exempted: NA .

         10) Amount of unsecured claims discharged without payment: $0.00.

         11) All checks distributed by the trustee relating to this case have cleared the bank .




UST Form 101-13-FR-S (09/01/2009)
 Case 16-39810        Doc 49        Filed 11/13/18 Entered 11/13/18 09:24:39                     Desc Main
                                       Document Page 2 of 3



Receipts:

       Total paid by or on behalf of the debtor                 $3,004.09
       Less amount refunded to debtor                               $0.00

NET RECEIPTS:                                                                                      $3,004.09


Expenses of Administration:

    Attorney’s Fees Paid Through the Plan                                  $2,556.83
    Court Costs                                                                $0.00
    Trustee Expenses & Compensation                                          $140.20
    Other                                                                     $21.76
TOTAL EXPENSES OF ADMINISTRATION:                                                                  $2,718.79

Attorney fees paid and disclosed by debtor:                      $0.00


Scheduled Creditors:
Creditor                                        Claim         Claim            Claim       Principal      Int.
Name                                  Class   Scheduled      Asserted         Allowed        Paid         Paid
ATG CREDIT                        Unsecured         135.00           NA              NA            0.00       0.00
BANK OF AMERICA                   Unsecured      1,316.00            NA              NA            0.00       0.00
BANK OF AMERICA                   Secured       77,684.00            NA              NA            0.00       0.00
BMW FINANCIAL SERVICES            Unsecured            NA            NA              NA            0.00       0.00
BMW FINANCIAL SERVICES            Secured        1,724.00       1,843.13        1,843.13        143.25     142.05
CERASTES LLC                      Unsecured            NA       1,429.87        1,429.87           0.00       0.00
CITY OF CHICAGO DEPT OF FINANCE   Secured        1,000.00       2,098.86        2,098.86           0.00       0.00
CITY OF CHICAGO DEPT OF FINANCE   Unsecured      1,106.39            NA         2,098.86           0.00       0.00
CITY OF CHICAGO DEPT OF REVENU    Unsecured      1,497.90            NA              NA            0.00       0.00
COMMONWEALTH EDISON               Unsecured            NA         940.88          940.88           0.00       0.00
FIRST DATA                        Unsecured         897.00           NA              NA            0.00       0.00
Optimum Outcomes Inc              Unsecured         458.00           NA              NA            0.00       0.00
PEOPLES GAS LIGHT & COKE CO       Unsecured      2,000.00       1,302.74        1,302.74           0.00       0.00
PORTFOLIO RECOVERY ASSOC          Unsecured         664.70           NA              NA            0.00       0.00
PRA RECEIVABLES MGMT              Unsecured         664.00        664.70          664.70           0.00       0.00
QUANTUM3 GROUP LLC                Unsecured      2,291.00       2,371.93        2,371.93           0.00       0.00
QUANTUM3 GROUP LLC                Unsecured      1,456.66       1,456.66        1,456.66           0.00       0.00
QUANTUM3 GROUP LLC                Unsecured            NA         387.67          387.67           0.00       0.00
SENEX SERVICES                    Unsecured      2,745.00            NA              NA            0.00       0.00
THE LIMITED                       Unsecured      1,456.00            NA              NA            0.00       0.00
T-MOBILE/T-MOBILE USA INC         Unsecured         859.00        922.49          922.49           0.00       0.00
US DEPT OF ED FEDLOAN             Unsecured      7,198.68       7,917.35        7,917.35           0.00       0.00
VERIZON                           Unsecured         863.00        847.16          847.16           0.00       0.00




UST Form 101-13-FR-S (09/01/2009)
  Case 16-39810         Doc 49      Filed 11/13/18 Entered 11/13/18 09:24:39                Desc Main
                                       Document Page 3 of 3



 Summary of Disbursements to Creditors:
                                                              Claim           Principal           Interest
                                                            Allowed               Paid               Paid
 Secured Payments:
       Mortgage Ongoing                                       $0.00              $0.00             $0.00
       Mortgage Arrearage                                     $0.00              $0.00             $0.00
       Debt Secured by Vehicle                            $1,843.13            $143.25           $142.05
       All Other Secured                                  $2,098.86              $0.00             $0.00
 TOTAL SECURED:                                           $3,941.99            $143.25           $142.05

 Priority Unsecured Payments:
        Domestic Support Arrearage                             $0.00               $0.00            $0.00
        Domestic Support Ongoing                               $0.00               $0.00            $0.00
        All Other Priority                                     $0.00               $0.00            $0.00
 TOTAL PRIORITY:                                               $0.00               $0.00            $0.00

 GENERAL UNSECURED PAYMENTS:                             $20,340.31                $0.00            $0.00


Disbursements:

         Expenses of Administration                             $2,718.79
         Disbursements to Creditors                               $285.30

TOTAL DISBURSEMENTS :                                                                        $3,004.09


        12) The trustee certifies that, pursuant to Federal Rule of Bankruptcy Procedure 5009,
the estate has been fully administered, the foregoing summary is true and complete, and all
administrative matters for which the trustee is responsible have been completed . The trustee
requests a final decree be entered that discharges the trustee and grants such other relief as may
be just and proper.

Dated: 11/13/2018                             By:/s/ Tom Vaughn
                                                                         Trustee

STATEMENT: This Unified Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
Act exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-13-FR-S (09/01/2009)
